Order filed January 6, 2015 .




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-14-00588-CR
                                 NO. 14-14-00590-CR
                                   ____________

                          TRYMAINE HOLLINS, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the 182nd District Court
                                Harris County, Texas
                     Trial Court Cause Nos. 1366598 and 1366599


                                        ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant has made known to this Court his desire
to review the record and file a pro se brief. See Anders v. California, 386 U.S. 738
(1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

       Accordingly, we hereby direct the Judge of the 182nd District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant on or before January 21, 2015; that
the clerk of that court certify to this court the date on which delivery of the record to
appellant is made; and that appellant file his pro se brief with this court within thirty days
of that date.



                                       PER CURIAM




                                              2